News Release No. 08-157 June 30, 2008 FEASIBILITY MODEL FOR PLATINUM GROUP METALS’ PROJECT 1 DELIVERED TO PARTNERS BY INDEPENDENT ENGINEERING TEAM ON TIME PUBLICATION EXPECTED JULY 7 2008 (Vancouver/Johannesburg) Platinum Group Metals Ltd. (PTM-TSX; PLG-AMEX) announces the model for the Bankable Feasibility Study (“BFS”) for the Project 1 platinum mine of the Western Bushveld Joint Venture (“WBJV”) in South Africa., has been delivered by the independent engineering team to the partners of the WBJV. The partners in the WBJV are Platinum Group Metals Ltd. 37% (operator), Anglo Platinum (AMS-JSE), 37% (the world’s largest producer of platinum), and Wesizwe Platinum (WEZ-JSE), 26%. The WBJV Project 1 is located in the heart of the Western Bushveld area of South Africa where 70% of the world’s platinum is produced from the Merensky and UG2 Platinum Reefs; the same two horizons to be mined in the BFS. Disclosure of the details of the BFS are being prepared and confirmed by Platinum Group Metals Ltd. and the Independent Engineers. The BFS model provided by Platinum Group Metals Ltd. is currently being reviewed by the partners. The results of the BFS are expected to be published July 7, 2008. A webcast conference call by Platinum Group Metals Ltd. will be available on the Company website www.platinumgroupmetals.net. A Technical Report in compliance with National Instrument 43-101 in Canada will be filed within 45 days of the publication date. About Platinum Group Metals Ltd. Platinum Group Metals Ltd. is based in Vancouver BC, Canada and Johannesburg, South Africa. The Company has a management team in both Canada and South Africa, which have successful track records of more than 20 years in exploration, mine discovery, mine construction and mine operations. The Company was formed in 2000 and is focused on the development of platinum operations. Platinum Group Metals Ltd. trades on the Toronto Stock Exchange under the symbol PTM and on the AMEX in New York under the symbol PLG. On behalf of the Board of Platinum Group Metals Ltd. “R.
